Citation Nr: 1806850	
Decision Date: 02/02/18    Archive Date: 02/14/18

DOCKET NO.  12-01 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a right knee disability.

2.  Entitlement to a rating in excess of 10 percent for fifth cranial nerve neuropathy. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Yacoub, Associate Counsel 
INTRODUCTION

The Veteran had active service from January 1991 to May 1991, and from January 1992 to February 2004. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

In connection with this appeal, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at the RO in August 2018.  A transcript of the hearing has been associated with the record. 


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that she is afforded every possible consideration.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.

At her August 2017 hearing at the RO, the Veteran testified concerning a worsening of symptoms related to her right knee and cranial nerve neuropathy.  She was last afforded VA examinations specifically addressing those disabilities in January 2016, more than two years ago.  

Since that time, the Veteran has testified with regards to her cranial nerve neuropathy that she experiences episodes of lock jaw, increased numbness, tingling, and feelings like needles and pins pricking her.  Further, she has reported that while she can still talk, her recent episodes of lock jaw were concerning to her, especially when coupled with dramatically increased pain level. 

With regard to her right knee disability, the Veteran has testified to increased pain, immobility, and requirements of using a cane and brace constantly to aid her in completing everyday tasks.  She reported she can no longer walk for long distances, increased swelling, and pain on stairs.  She further reported that her treating physician had recently offered her a knee replacement.  

With further regard to the Veteran's right knee disability, a recent Court decision provides that VA examinations for musculoskeletal disabilities must include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016); 38 C.F.R. § 4.59 (2017).  The Board has reviewed the January 2016 VA examination report and concludes that the findings therein do not meet the requirements of 38 C.F.R. § 4.59 pursuant to Correia.  Accordingly, this matter must be remanded to obtain an adequate VA examination.  

Therefore, the Board finds that current VA examinations are necessary for the purpose of ascertaining the current severity of the service-connected right knee and cranial nerve neuropathy.   

Finally, current treatment records should be identified and obtained prior to a final decision in this appeal.

Accordingly, the case is REMANDED for the following action:

1. Identify and obtain any outstanding, pertinent VA and private treatment records not already of record in the claims file.

2. Then, schedule the Veteran for a VA examination to determine the current severity of her right knee disability.  All indicated tests and studies must be performed.  The examiner should provide all information required for rating purposes, to specifically include testing the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for both the joints in question and any paired joints.  

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, the examiner should clearly explain why that is so.

3. Then, schedule the Veteran for a VA examination with an examiner with proper expertise to evaluate the current severity and manifestations of her cranial nerve neuropathy.  All indicated tests and studies must be conducted.  

The examiner should provide an accurate and fully descriptive assessment of the Veteran's cranial nerve neuropathy, to include indication as to whether the disability symptoms most nearly approximate complete or incomplete paralysis of the affected nerve and the degree of severity related thereto (i.e., mild, moderate or severe). 

The examiner must provide a complete rationale for all the findings and opinions.

4. Confirm that the VA examination report comports with this remand and undertake any other development found to be warranted.

5. Then, readjudicate the claims on appeal.  If a decision is adverse to the Veteran, issue a supplemental statement of the case, allow appropriate time for response, and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




